Citation Nr: 1212701	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-47 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an initial rating in excess of 10 percent for chronic atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to February 1985 and from April 1985 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the Veteran and his wife testified during a Board hearing held at the RO.  A transcript of the hearing is of record.  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The Board notes that the RO previously denied the Veteran's claim for service connection for COPD in rating decisions dated in February 2004 and November 2006.  Both times, the RO found that partial service treatment records reproduced from microfiche did not show that he was diagnosed or treated for COPD during service.  However, additional service treatment records were associated with the claims file subsequent to the November 2006 decision.  In the December 2008 rating decision now on appeal, the RO acknowledged that service treatment records now showed that the Veteran had been treated for COPD during service.  Therefore, pursuant to the provisions of 38 C.F.R. § 3.156(c)(1), the Veteran's claim for compensation for COPD has been characterized on the title page as one for direct service connection, rather than as a claim for whether new and material evidence has been received to reopen a claim.  

The issue of entitlement to an initial rating in excess of 10 percent for chronic atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence of record does not show that the Veteran's COPD is etiologically related to his period of active service.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in February 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his service connection claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his service connection claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir.  2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2008 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to this matter have been requested or obtained, and the Veteran has been provided with a VA examination.  The Board notes that some service treatment records may be missing from the claims file as the Veteran has contended that he was treated at a variety of hospitals during his time in service and records from all of these facilities do not appear to be in the claims file.  In addition, the available service treatment records from the National Personnel Records Center (NPRC) were provided on microfiche, some after his claim for compensation for COPD had been denied on two earlier occasions.  The Board is mindful that, in a case such as this, where not all of a veteran's service treatment records may be available, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Moreover, the Board's review of the claims file discloses that the Veteran has never completed an authorization and consent form (VA Form 21-4142) to have VA obtain private medical records related to his claim and have them associated with the claims file.  He apparently tried on his own to obtain medical records from his private pulmonologist; however, Dr. L.A.D. provided only one examination dated in November 2010.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA cannot seek private medical records without the written permission of the claimant.  In this case, that permission was not granted.  

While it is unfortunate that some of the Veteran's service treatment records may not be available, and that the Veteran has not associated more of his private medical records with his claims file, this appeal must be decided on the evidence of record.  Where possible, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  Therefore, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed.  Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for COPD.  In his written submissions and Board testimony, the Veteran contends that he inhaled fuels in service without a protective mask when he worked in motor transport and that he was treated for COPD while in service.  

The Veteran's DD 214 forms show that during his periods of active service his military operational specialty included time as a semitrailer refueler and several years as a motor vehicle operator.  

In his January 1985 discharge examination from his first period of active service no breathing or lung abnormalities were noted.  In his contemporaneous report of medical history the Veteran checked both the yes and the no box when asked whether he ever had shortness of breath.  He also indicated that he had been hospitalized for pneumonia when a teenager.  

A March 1988 service treatment record noted that the Veteran was treated for an upper respiratory infection.  

June 1988 service treatment records revealed that the Veteran was seen in the brig to determine if he felt he had any medical problems.  He stated that he was diagnosed in the past as having emphysema at Long Beach naval hospital.  It was noted that he still smoked one to one and a half packs of cigarettes per day.  Three days later it was noted on one record that the Veteran was known to have had emphysema since 1984 when he had been worked up at the Long Beach naval hospital.  However, the emphysema was well controlled with use of an inhaler.  He complained of episodes of shortness of breath.  Assessment was possible paroxysmal supraventricular tachycardia.  A baseline pulmonary function test was requested.  A normal spirometry was noted with borderline FVC of 81 percent felt to be related to effort.  

On an undated dental health questionnaire the Veteran checked the yes box to a question whether he had ever been treated for emphysema.  It appears from the microfiche copy of the record that he had first checked the no box then crossed out that marking.  

The Veteran's April 1989 discharge examination revealed no pulmonary abnormalities.  On his contemporaneous report of medical history he checked the no box when asked whether he ever had shortness of breath and made no reference to any diagnosis or treatment for emphysema while in service.  

Post-service, VA treatment records show that the Veteran was diagnosed with a lung nodule in 2002.  A biopsy in September 2003 revealed poorly differentiated non small cell lung cancer.  The Veteran refused surgical resection at first and underwent a course of radiation and chemotherapy.  (The Board notes that the Veteran had a separate claim for service connection for lung cancer which was denied.)  An October 2003 VA record noted that the Veteran used to smoke three packs of cigarettes a day since the age of 20, but now was smoking three to four cigarettes a day.  

VA medical records dated from January 2006 to March 2008 show continued treatment and medication management for the Veteran status post lung cancer surgery.  

January 2006 VA outpatient records noted the Veteran was treated for shortness of breath and fluid build up.  The Veteran said that since his lung cancer surgery he could not "get over" respiratory infections like he used to.  It was noted that the Veteran continued to smoke a half-pack a day.  Assessment was sinusitis and an upper respiratory infection.  

A January 2007 VA medical record noted the Veteran complained of a recent upper respiratory infection.  

March 2008 VA medical records noted that the Veteran was then smoking six to seven cigarettes a day depending on his mood.  He reported that he was on medication therapy for smoking cessation.  It was also noted during his annual visit that he was able to go without home oxygen on some days.  Assessment was stable COPD.  

During a VA heart examination in October 2008 it was noted that his lungs were clear to auscultation percussion.  

The Veteran underwent a VA examination for his COPD complaint in September 2009.  He complained of first having breathing problems in the 1980-1981 time period when he was often treated with upper respiratory infections at Long Beach naval hospital.  He claimed that he was seen by a pulmonologist.  He also claimed that he cleared up from the respiratory infections at that time, but continued to have repeated bouts of infection throughout his military career.  He said that he first started using inhalers while stationed in Hawaii in the 1988-1989 time period.  He denied allergy or asthma problems when younger.  A strong smoking history in service was noted with sometimes up to three packs per day as well as a 30 to 40 pack year history until he quit smoking in 2004 after being diagnosed with lung cancer.  He also complained of a frequent cough often with phlegm.  No hemoptysis has been noted.  Since lung surgery the Veteran has been on continuous oxygen.  

A pulmonary function test administered as part of the VA examination showed an obstructive pattern and moderate impairment with a significant bronchodilator response.  On examination, the lungs were clear to auscultation.  While breath sounds were diminished, lung sounds were normal vesicular breath sounds with some prolongation of expiratory phase of respirations.  

Diagnosis was COPD with the Veteran currently on continuous oxygen.  The VA examiner opined that the Veteran's COPD was less likely as not caused by or a result of service.  The VA examiner noted that he could not find evidence in the service treatment records of treatment or of a confirmed diagnosis of COPD except for when the Veteran had checked on a dental form that he had emphysema and when a physician had requested a PFT in 1988.  However, there was no evidence at that time that the Veteran was on any treatment.  A service treatment record that mentioned COPD also mentioned that it had resolved in 1984.  The VA examiner noted that his review of the service treatment records revealed no evidence of treatment with specific medicines for COPD or a diagnosis of treatment for multiple bouts of bronchitis.  The examiner further noted that most mentions of emphysema in the service treatment records were related to the Veteran's narrative of events.  There were no notations of inhalers provided for treatment or of chest X-ray studies.  The VA physician also noted that evidence in the claims file was insufficient to render an opinion without resorting to speculation as to whether the Veteran had treatment or a diagnosis that did not appear in the available service treatment records.  

A private medical record from Dr. L.A.D. dated in November 2010 indicated that he had seen the Veteran last in October 2009.  The Veteran had done fairly well and was stable until about a week before when he developed shortness of breath and a productive cough.  A primary care physician prescribed medication and Dr. L.A.D. was to make a reassessment.  It was also noted that the Veteran had gone back to smoking.  On examination, review of the pulmonary system revealed no hemoptysis.  Impression was stage 4 COPD and chronic home oxygen; a history of lung cancer status post resection now with a stable PET scan; acute bronchitis; severe restrictive lung disease; a history of respiratory failure; and a history of a motor vehicle accident.  

The Veteran and his wife testified during an October 2011 Board hearing.  The Veteran said that he has attempted without success to obtain medical records from the Long Beach Regional Hospital, which is now the Betty Ford clinic, where he said he was treated for COPD while in service.  He conceded that he smoked during service, but that he rarely smoked now.  He also testified that he did not think that his smoking started his COPD, but that his maintenance work on vehicles, especially the brakes, had something to do with his disease.  He also mentioned treatment by a private pulmonary specialist, a Dr. D., whom the Veteran claimed had told him that his current COPD could be related to service.  The Veteran said that Dr. D. told him that he had not smoked long enough and was in too good of physical condition in service for his COPD in service to have been caused by his smoking.  

Based on a review of the evidence of record, the Board finds that COPD was not incurred as a result of any established event, injury, or disease during active duty.  Initially, the Board notes that private and VA medical records show that the Veteran has been currently diagnosed with COPD.  

In light of the possibility that some of the Veteran's service treatment records might be missing, judicial case law increases the Board's obligation to evaluate and discuss its decision of all of the evidence that may be favorable to the appellant; however, it does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  It is indeed unfortunate that the Veteran contends that not all of his service treatment records are available.  However, a grant of service connection requires an etiological link between the claimed in-service injury or disease and the currently claimed disability.  

In this case, available service treatment records show that the Veteran told examiners in service in June 1988 that he had been diagnosed with emphysema in 1984, but the Board's review of the available service treatment records do not show any formal diagnosis of emphysema or COPD while in service.  A pulmonary function test in June 1988, in fact, showed a normal spirometry.  According to the medical information found in the claims file, the Veteran's current COPD disability was not diagnosed until years after his discharge from service in 1989 and after he was diagnosed with lung cancer.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no persuasive evidence of any nexus between the Veteran's active duty and his current COPD.  The Board finds probative the opinion of the VA examiner in September 2009.  The opinion concluded that it was less likely than not that the Veteran's current COPD was related to any in-service treatment or respiratory complaints.  The examiner exhaustively reviewed the available service treatment records and found no treatment or confirmed diagnosis of COPD except for references based on the Veteran's narrative.  In addition, a service treatment record that mentioned COPD also mentioned that it had resolved in 1984.  Further, the examiner noted no evidence of, or treatment with, inhalers or specific medicines for COPD or a diagnosis or treatment for multiple bouts of bronchitis in service.  

While the Veteran contended that his private physician, Dr. L.A.D., had told him that his current COPD could be related to service, the November 2010 report from Dr. L.A.D. found in the claims file merely reassessed the Veteran's respiratory system and offered no conclusions about the etiology of his COPD.  In addition, the Board's review of the claims file failed to uncover any written, signed request by the Veteran to obtain the private medical records of his private pulmonary specialist for purposes of this adjudication.  Therefore, the record contains no medical opinion in favor of the Veteran's claim.  

Moreover, service connection claims filed after June 9, 1998, cannot be granted if the claimed disability resulted from a disease or injury attributable to the use of tobacco products by the Veteran during his active military service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As noted above, the record is replete with references to the Veteran's long history of smoking cigarettes during and since service and to the fact that he has resumed smoking status post lung cancer surgery.  

As the VA examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran, the Board finds that the findings of the September 2009 VA examiner are persuasive that the Veteran's current COPD is not related to his period of active duty.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a COPD disability that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has considered the assertions that the Veteran, his wife, and his representative have advanced on appeal.  However, the Veteran, his spouse, and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology, the continuity of symptomatology from service onwards, and that he inhaled gas fumes while working in the motor pool during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Board does not doubt the sincerity of the Veteran's belief that his current COPD disorder is related to service, this claim turns on medical matters.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran, his spouse, and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran, his wife, and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.  

Accordingly, entitlement to service connection for COPD must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for COPD is denied.  


REMAND

Unfortunately, a remand is required for the remaining issue on appeal.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

Concerning the Veteran's claim for a rating in excess of 10 percent for his service-connected chronic atrial fibrillation, the Veteran has asserted that his service-connected disability is worse than what is reflected by the currently assigned 10 percent disability rating.  During the October 2011 Board hearing, the Veteran and his wife testified that he spent most of his time in bed, that he could not work or drive, and that he did not vacation or eat with his family.  (See transcript at pp. 5-7).  He also testified that the type and amount of his medications had probably been changed three times in the past three years.  (Id. at p. 9).  The Veteran and his wife also said under questioning that they thought that the Veteran's symptoms of atrial fibrillation had worsened since his last VA examination in 2008.  (Id. at pp. 10, 19).  

In light of the assertions of the Veteran and his spouse as to the increased severity of his atrial fibrillation disability since his last VA heart examination in October 2008, the Board finds that an additional examination is warranted.  VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability has worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, must remand this matter so that the RO/AMC can schedule another VA examination to acquire an assessment of the current nature and extent of the Veteran's atrial fibrillation disorder.  

The RO/AMC also shall obtain and associate with the claims file all outstanding private and VA medical records related to the Veteran's atrial fibrillation disorder which are not already associated with the claims file.  Any additional records from the Dallas VAMC, or VA's Tyler clinic, for the period since March 2008, should be obtained before a VA examination is scheduled.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his atrial fibrillation disorder.  After the Veteran has signed the appropriate releases, the RO/AMC should then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Dallas VAMC, or VA's Tyler clinic, for the period since March 2008.  

2.  After completion of the above development, the RO/AMC should schedule the Veteran to undergo an appropriate VA examination to determine the current severity of his service-connected chronic atrial fibrillation disorder.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  

All indicated studies deemed necessary should be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's lay statements regarding the severity of his symptoms.  The rationale for all opinions expressed should be provided in the report of examination.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinion as to whether the Veteran's service-connected chronic atrial fibrillation shows signs and symptoms of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG of Holter monitor.  

The examiner should also note any occupational impairment due to the Veteran's service-connected chronic atrial fibrillation and the effect his service-connected disability on his activities of daily living.  

3.  The RO/AMC should also take such additional development action as it deems proper with respect to the claim.  

4.  Thereafter, the RO/AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


